Exhibit 10.7

AGREEMENT

This AGREEMENT (this “Agreement”) is entered into by and among HEDGEPATH
PHARMACEUTICALS, INC., a Delaware corporation (“HPPI”), MAYNE PHARMA VENTURES
PTY LTD, an Australian company ACN 168 896 357 (“Mayne Pharma”), and MAYNE
PHARMA INTERNATIONAL PTY LTD, an Australian company ACN 007 870 984 (“Mayne
Pharma International” and together with Mayne Pharma, collectively, the “Mayne
Pharma Companies” and each, a “Mayne Pharma Company”), effective December 17,
2018 (the “Effective Date”). Any capitalized term used herein but not otherwise
defined shall have the meaning ascribed to such term in the Existing Supply and
License Agreement (as hereinafter defined).

RECITALS

WHEREAS, HPPI and Mayne Pharma are parties to that certain Second Amended and
Restated Supply and License Agreement, dated as of May 15, 2015, as amended by
that certain Amendment No. 1 to Second Amended and Restated Supply and License
Agreement, effective as of November 22, 2016 and that certain Amendment No. 2 to
Second Amended and Restated Supply and License Agreement and Amendment No. 1 to
Sublicense Agreement, effective as of January 10, 2018 (the “Existing Supply and
License Agreement”);

WHEREAS, HPPI and Mayne Pharma International are parties to that certain
Sublicense Agreement, dated August 31, 2015, as amended by that certain
Amendment No. 2 to Second Amended and Restated Supply and License Agreement and
Amendment No. 1 to Sublicense Agreement, effective as of January 10, 2018 (the
“Existing Angiogenesis and Hedgehog Patent Sublicense Agreement”);

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
January 8, 2018, by and between HPPI and Mayne Pharma, HPPI (i) filed with the
Secretary of State of Delaware a Certificate of Designation of Series B
Convertible Preferred Stock of HedgePath Pharmaceuticals, Inc., as corrected by
a Certificate of Correction of Certificate of Designation of Series B
Convertible Preferred Stock of HedgePath Pharmaceuticals, Inc. (the “Series B
Certificate of Designation”), and (ii) issued to Mayne Pharma 5,797,102 shares
(the “Series B Preferred Shares”) of Series B Convertible Preferred Stock, par
value $0.0001 per share (the “Series B Preferred Stock”), of HPPI;

WHEREAS, pursuant to Section 5.3 of the Existing Supply and License Agreement
and Section 10.19 of the Existing Angiogenesis and Hedgehog Patent Sublicense
Agreement, within sixty days from the date Mayne Pharma receives written notice
of a Target Failure or, failing timely provision of such notice, on Mayne Pharma
becoming aware of such Target Failure, Mayne Pharma, among other things, may, by
notice to HPPI elect to assume the right to, on its own and at its sole cost and
expenses, exploit any Product solely in the BCCNS Field in the Territory and
Mayne Pharma International may, by notice to HPPI elect to exclude the BCCNS
Field from the Licensed Field (as defined in the Existing Angiogenesis and
Hedgehog Patent Sublicense Agreement) (collectively, the “Mayne BCCNS Assumption
Right”);

WHEREAS, each of the Existing Supply and License Agreement and the Existing
Angiogenesis and Hedgehog Patent Sublicense Agreement provides that a “Target
Failure” means the earlier to occur of (i) December 31, 2018, if the FDA has not
accepted the filing of the NDA by



--------------------------------------------------------------------------------

such date; provided that such date shall be automatically extended in the event
that the NDA is filed with the FDA during December 2018 to a date which is 30
days from the date of such filing and (ii) the Target Launch Date, if the
commercial launch of Licensed Product in the Territory in the BCCNS Field has
not been achieved by HPPI by such date;

WHEREAS, on October 9, 2018, HPPI publicly announced that it anticipated filing
its NDA for SUBA BCCNS with the FDA in the first quarter of 2019;

WHEREAS, while exploring alternatives to file the NDA for SUBA BCCNS so as to
avoid a “Target Failure”, the Board of Directors of HPPI formed a committee
comprised of disinterested directors who are independent of Mayne Pharma (the
“Independent Committee”) to evaluate, negotiate and approve or disapprove of any
potential transaction with Mayne Pharma with respect to the Mayne BCCNS
Assumption Right and related matters;

WHEREAS, after exploring all alternatives in the exercise of their business
judgment, the Independent Committee has (i) negotiated the terms and conditions
of this Agreement and the agreements and transactions contemplated hereby on
behalf of HPPI, (ii) determined that it is advisable and in the best interests
of HPPI and its stockholders other than Mayne Pharma to enter into this
Agreement and consummate the transactions contemplated hereby and (iii) approved
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby;

WHEREAS, in furtherance of the foregoing, HPPI and Mayne Pharma desire to amend
and restate the Existing Supply and License Agreement to effect certain
amendments thereto, upon the terms and subject to the conditions set forth in a
Third Amended and Restated Supply and License Agreement, in the form attached
hereto as Exhibit A (the “Third Amended and Restated Supply and License
Agreement”);

WHEREAS, in furtherance of the foregoing, HPPI and Mayne Pharma International
desire to amend and restate the Existing Angiogenesis and Hedgehog Patent
Sublicense Agreement to effect certain amendments thereto, upon the terms and
subject to the conditions set forth in an Amended and Restated Sublicense
Agreement, in the form attached hereto as Exhibit B (the “Amended and Restated
Sublicense Agreement”);

WHEREAS, in furtherance of the foregoing, HPPI and Mayne Pharma desire to amend
and restate the Series B Certificate of Designation to effect certain amendments
thereto; and

WHEREAS, as part of the integrated transactions contemplated by the foregoing,
HPPI desires for Mayne Pharma to agree, and Mayne Pharma has agreed, to
undertake certain actions with respect to HPPI in the manner as set forth
herein.

NOW, THEREFORE, in consideration of the promises and agreements of the parties
hereto and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto hereby agree as follows:

1.    Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below:

 

2



--------------------------------------------------------------------------------

1.1    “DGCL” means the Delaware General Corporation Law.

1.2    “Equity Holders Agreement” means that certain Amended and Restated Equity
Holders Agreement, dated as of May 15, 2015, as amended by Amendment No. 1 to
the Amended and Restated Equity Holders Agreement dated December 17, 2015, by
and among Mayne Pharma, HPPI and the other parties thereto.

1.3    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

1.4    “SEC” means the U.S. Securities and Exchange Commission.

1.5    “Transaction Documents” means this Agreement, the Third Amended and
Restated Supply and License Agreement, the Amended and Restated Sublicense
Agreement and the Restated Series B Certificate of Designation (as defined in
Section 4.5 hereof).

2.    Third Amended and Restated Supply and License Agreement. Concurrently with
the execution and delivery of this Agreement, (a) Mayne Pharma shall deliver to
HPPI a duly executed counterpart to the Third Amended and Restated Supply and
License Agreement and (b) HPPI shall deliver to Mayne Pharma a duly executed
counterpart to the Third Amended and Restated Supply and License Agreement. The
effectiveness of the Third Amended and Restated Supply and License Agreement
shall not be conditioned on the effectiveness of any other transaction or action
contemplated by this Agreement.

3.    Amended and Restated Sublicense Agreement. Concurrently with the execution
and delivery of this Agreement, (a) Mayne Pharma International shall deliver to
HPPI a duly executed counterpart to the Amended and Restated Sublicense
Agreement and (b) HPPI shall deliver to Mayne Pharma International a duly
executed counterpart to the Amended and Restated Sublicense Agreement. The
effectiveness of the Amended and Restated Sublicense Agreement shall not be
conditioned on the effectiveness of any other transaction or action contemplated
by this Agreement.

4.    Restated Series B Certificate of Designation, Election of HPPI Board and
Increase in EIP.

4.1    Immediately following the execution and delivery of this Agreement, Mayne
Pharma (in its capacity as the holder of more than 50% of the outstanding voting
securities of HPPI) shall execute and deliver to HPPI a stockholder consent in
lieu of a special meeting of the stockholders of HPPI (the “Stockholder
Consent”) to vote or cause to be voted all of the shares of common stock, par
value $0.0001 per share, of HPPI (the “Common Stock”), and all Series B
Preferred Shares held by Mayne Pharma in favor of: (a) the adoption of the
Restated Series B Certificate of Designation, (b) the election of each Current
Director (as defined in Section 5.2 hereof) to serve on the Board of Directors
of HPPI for a one-year term that expires at the next annual meeting of HPPI’s
stockholders or until his earlier death, resignation or removal and (c) the
approval of an increase in the size of HPPI’s 2014 Equity Incentive Plan (the
“EIP”) by 11,000,000 shares of Common Stock from 32,583,475 shares to 43,583,475
shares; provided, however, that neither this Section 4.1 nor Mayne Pharma’s
execution and delivery of the Stockholder Consent contemplated hereby shall in
any way limit, or be construed as any waiver of, any of Mayne Pharma’s rights
under the Equity Holders Agreement.

 

3



--------------------------------------------------------------------------------

4.2    As soon as practicable following HPPI’s receipt of the Stockholder
Consent contemplated by Section 4.1 of this Agreement, HPPI shall prepare and
file with the SEC a written information statement of the type contemplated by
Rule 14c-2 of the Exchange Act containing the information specified in Schedule
14C under the Exchange Act concerning the actions taken pursuant to the
Stockholder Consent (as amended and supplemented, the “Information Statement”)
and thereafter shall promptly mail to HPPI’s stockholders notice of such action
by written consent as required by Section 228(e) of the DGCL. HPPI and Mayne
Pharma will cooperate and consult with each other in the preparation of the
Information Statement. HPPI agrees that it will not file the Information
Statement, or any amendment or supplement thereto, with the SEC without
providing Mayne Pharma and its counsel a reasonable opportunity to review and
comment thereon (which comments shall be reasonably considered by HPPI).

4.3    HPPI agrees to use its commercially reasonable efforts to ensure that the
Information Statement (a) except for information provided to HPPI by Mayne
Pharma, will not on the date it is first mailed to the stockholders of HPPI
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein in order to make the statements therein, in
light of the circumstances under which they are made, not misleading and
(b) will comply as to form in all material respects with the applicable
requirements of the Exchange Act. If, at any time prior to the date that is
twenty (20) days after the Information Statement is first mailed to the
stockholders of HPPI, any information relating to HPPI or Mayne Pharma or any of
their respective Affiliates, officers or directors should be discovered by HPPI
or Mayne Pharma which is required to be set forth in an amendment or supplement
to the Information Statement, so that the Information Statement shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading, the party hereto that discovers such information shall promptly
notify the other parties hereto, and an appropriate amendment or supplement
describing such information shall be filed with the SEC and, to the extent
required by applicable law, disseminated to the stockholders of HPPI.

4.4    HPPI agrees to (a) notify Mayne Pharma and its counsel, as soon as
reasonably practicable, of the receipt of any comments from the SEC with respect
to the Information Statement and any request by the SEC for any amendment to the
Information Statement or for additional information and (b) provide Mayne Pharma
and its counsel with copies of all written correspondence between HPPI and the
SEC with respect to the Information Statement. HPPI agrees to use its
commercially reasonable efforts to resolve, and each of HPPI and Mayne Pharma
agrees to consult and cooperate with the other in resolving, all SEC comments
with respect to the Information Statement as promptly as practicable after
receipt thereof and to cause the Information Statement in definitive form to be
cleared by the SEC and mailed to the stockholders of HPPI as promptly as
reasonably practicable following filing with the SEC. HPPI agrees to consult
with Mayne Pharma prior to responding to SEC comments with respect to the
preliminary Information Statement.

4.5    As soon as twenty (20) calendar days have elapsed since HPPI mailed to
its stockholders the Information Statement in definitive form as contemplated by
Rule 14c-2 promulgated under the Exchange Act, HPPI shall adopt and file with
the Secretary of State of Delaware an Amended and Restated Certificate of
Designation of Series B Convertible Preferred Stock, in the form attached hereto
as Exhibit C (the “Restated Series B Certificate of Designation”).

 

4



--------------------------------------------------------------------------------

5.    Additional Agreements.

5.1    From the period beginning on the Effective Date and ending three
(3) years from the Effective Date, in the event that HPPI asks its stockholders
(whether at a meeting of stockholders or pursuant to a written consent of
stockholders) to vote on or approve a proposal to effect a reverse split of
HPPI’s capital stock for the purpose of uplisting the Common Stock to a U.S.
national securities exchange (a “Reverse Stock Split Proposal”), the Mayne
Pharma Companies (on behalf of themselves and all entities identified as
“Reporting Persons” in Mayne Pharma’s Schedule 13D/A filed with the U.S.
Securities and Exchange Commission on November 5, 2018 (together with the Mayne
Pharma Companies and the officers, directors, employees, affiliates, agents or
representatives of such entities, the “Mayne Pharma Group”) agrees to vote or
cause to be voted (in person, by proxy or by action by written consent, as
applicable) all shares of HPPI’s voting capital stock that either Mayne Pharma
Company then owns or over which Mayne Pharma has voting control in favor of the
adoption and approval of any such Reverse Stock Split Proposal. It is agreed
that the Reverse Stock Split Proposal may take the form of an authorization
based on a range of ratios for the reverse stock split, with authority being
granted to the HPPI Board of Directors (or a designated committee thereof) to
determine the final ratio of the reverse stock split, provided such range is
reasonable in connection with the uplisting of the Common Stock to a U.S.
national securities exchange.

5.2    Effective upon and subject to the full execution and delivery by the
applicable parties of each of this Agreement, the Third Amended and Restated
Supply and License Agreement and the Amended and Restated Sublicense Agreement,
and in accordance with Section 4.9(b)(iv) of the Equity Holders Agreement, Mayne
Pharma hereby consents and agrees to an increase in the number of shares of
Common Stock that HPPI may issue under the EIP to 17,624,000 shares from the
current limit of 6,624,000 shares, with the agreement and understanding that
such increase will be utilized by HPPI during the period from the Effective Date
through December 31, 2021.

5.3    Following the execution and delivery of this Agreement, HPPI and Mayne
Pharma shall jointly issue a mutually agreeable press release announcing this
Agreement and the transactions contemplated hereby (the “Joint Press Release”).
Neither HPPI nor any member of the Mayne Pharma Group shall make any public
statements inconsistent with the Joint Press Release, except as required by law
or the rules of any stock exchange.

6.    Representations and Warranties.

6.1    Representations and Warranties of Mayne Pharma. The Mayne Pharma
Companies hereby jointly and severally represent and warrant to HPPI as of the
date hereof as follows:

(a)    Organization; Authorization; Enforceability. Each Mayne Pharma Company is
a company duly organized, validly existing and in good standing under the laws
of Australia. Each Mayne Pharma Company has the full right, company power, and
authority to enter into this Agreement and the other Transaction Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby and otherwise to carry out its obligations hereunder and thereunder.
With respect to each Mayne Pharma Company, the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and

 

5



--------------------------------------------------------------------------------

the performance by each such Mayne Pharma Company of the transactions
contemplated by hereby and thereby have been duly authorized by all necessary
company action on the part of such Mayne Pharma Company. With respect to each
Mayne Pharma Company, each of this Agreement and the other Transaction Documents
to which it is a party has been duly executed by such Mayne Pharma Company, and
when delivered by such Mayne Pharma Company in accordance with the terms hereof,
will constitute the valid and legally binding obligation of such Mayne Pharma
Company, enforceable against it in accordance with its terms.

(b)    No Conflicts. The execution, delivery and performance by each Mayne
Pharma Company of this Agreement and the other Transaction Documents to which it
is a party and the consummation by such Mayne Pharma Company of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of such Mayne Pharma Company’s organizational or charter
documents or (ii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
governmental authority to which such Mayne Pharma Company is subject or by which
any property or asset of such Mayne Pharma Company is bound or affected.

(c)    Litigation. There is no action, pending or, to the knowledge of each
Mayne Pharma Company, threatened in writing against such Mayne Pharma Company
which, individually or in the aggregate, challenges the legality, validity or
enforceability of this Agreement or any of the other Transaction Documents to
which it is a party.

6.2    Representations and Warranties of HPPI. HPPI hereby represents and
warrants to Mayne Pharma as of the date hereof as follows:

(a)    Organization; Authorization; Enforceability. HPPI is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. HPPI has the requisite corporate power and authority to enter into
this Agreement and the other Transaction Documents and to consummate the
transactions contemplated hereby and thereby and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the other Transaction Documents and the performance by HPPI
of the transactions contemplated by hereby and thereby have been duly authorized
by all necessary corporate action on the part of HPPI. Each of this Agreement
and the other Transaction Documents has been duly executed by HPPI, and when
delivered by HPPI in accordance with the terms hereof, will constitute the valid
and legally binding obligation of HPPI, enforceable against it in accordance
with its terms.

(b)    No Conflicts. The execution, delivery and performance by HPPI of this
Agreement and the other Transaction Documents to which it is a party and the
consummation by HPPI of the transactions contemplated hereby and thereby do not
and will not: (i) conflict with or violate any provision of HPPI’s certificate
of incorporation, bylaws or other organizational or charter documents or
(ii) conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any governmental authority
to which HPPI is subject or by which any property or asset of HPPI is bound or
affected.

(c)    Litigation. There is no action, pending or, to the knowledge of HPPI,
threatened in writing against HPPI which, individually or in the aggregate,
challenges the legality, validity or enforceability of this Agreement or any of
the other Transaction Documents.

 

6



--------------------------------------------------------------------------------

7.    Miscellaneous.

7.1    Fees and Expenses. Except as expressly set forth in the Transaction
Documents, each party hereto shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

7.2    Entire Agreement. This Agreement, together with the exhibits hereto, and
the other Transaction Documents, together with the annexes, exhibits and
schedules thereto, contain the entire understanding of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

7.3    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the duly authorized representatives of HPPI and Mayne
Pharma or, in the case of a waiver, by the duly authorized representative of the
party hereto against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party hereto to
exercise any right hereunder in any manner impair the exercise of any such
right.

7.4    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

7.5    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and permitted assigns. No
party hereto may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other parties hereto.

7.6    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

7.7    Governing Law. This Agreement and any dispute arising hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to agreements made and to be performed wholly within such
State, without regard to its conflict of law rules that would result in the
application of the laws of another jurisdiction.

7.8    Counterparts; Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party hereto and delivered to each other party hereto, it being understood
that the parties hereto need not sign the same counterpart. In the event that
any signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in

 

7



--------------------------------------------------------------------------------

connection with this Agreement and the transactions contemplated hereby (other
than any stock certificates or the warrants) shall be deemed to include
electronic signatures, each of which shall be of the same legal effect, validity
and enforceability as a manually executed signature, to the extent and as
provided for in any applicable law.

7.9    Severability. If any term, provision, covenant or restriction of this
Agreement or any of the Transaction Documents is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

7.10    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each party hereto shall
be entitled to specific performance under this Agreement and the transactions
contemplated hereby. Each party hereto agrees that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in this Agreement and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

7.11    Dispute Resolution. In the event of any action, question or disagreement
arising from or relating to this Agreement, the parties hereto agree to settle
such action, question or disagreement by arbitration before three arbitrators in
New York, New York, selected by, and such arbitration to be administered by, the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Each of the parties hereto
agrees and acknowledges that all actions, questions or disagreements between or
among them arising from or relating to this Agreement are subject to the
alternative dispute resolution procedures of this Section 7.11. Each of the
parties hereto agrees that any aspect of alternative dispute resolution not
specifically covered in this Agreement shall be covered, without limitation, by
the applicable AAA rules and procedures. Each of the parties hereto further
agrees that any determination by the arbitrator regarding any action, question
or disagreement arising from or relating to this Agreement shall be final and
binding upon the parties hereto and shall not be subject to further appeal.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HPPI, Mayne Pharma and Mayne Pharma International have duly
executed this Agreement as of the date first written above.

 

HEDGEPATH PHARMACEUTICALS, INC. By:   /s/ Nicholas J. Virca   Name:   Nicholas
J. Virca   Title:   President and CEO

MAYNE PHARMA VENTURES PTY LTD By:   /s/ Nick Freeman   Name:   Nick Freeman  
Title:   Authorized Signatory

MAYNE PHARMA INTERNATIONAL PTY LTD

By:   /s/ Nick Freeman   Name:   Nick Freeman   Title:   Authorized Signatory

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF THIRD AMENDED AND RESTATED SUPPLY AND LICENSE AGREEMENT

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDED AND RESTATED SUBLICENSE AGREEMENT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RESTATED SERIES B CERTIFICATE OF DESIGNATION

 

C-1